DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 20 April 2022 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.



Examiner’s Note
This Office action is being mailed to correct incorrect citations in the Office action of 5 August 2022, as explained in the attached interview summary. This Office action additionally resets the period for reply.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0025661 A1) (hereafter “Wang”) in view of Hatakeyama et al. ("Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect" Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereafter "Hatakeyama"), Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereafter “Nishizeki”), and Inoue et al. (JP 2005-314239 A—machine translation relied upon) (hereafter “Inoue”).
Regarding claims 1-3, 11-15, and 20-21: Wang discloses the compound shown below {(paragraphs [0006] and [0010]: The compounds of the disclosure of Wang have the structure of Formula 1 of Wang.), (paragraph [0076]: The compounds of the disclosure are exemplified by compounds (1-1) to (1-1426).), (p. 25 and paragraph [0114]: Compound (1-626))}.

    PNG
    media_image1.png
    749
    478
    media_image1.png
    Greyscale

The compounds of Wang can be used as a host material for a fluorescent dopant in the light emitting layer of an organic light-emitting device {paragraphs [0083], [0086], and [0089]}.
Wang does not disclose a specific device comprising the compound of Wang shown above.
However, Wang teaches an organic light emitting device comprising an anode, a cathode, and a light emitting layer provided between the anode and the cathode {paragraphs [0084]-[0085]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Wang showed above by using it as a host material of the light-emitting layer of the organic light-emitting device of Wang described above, based on the teaching of Wang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound of Wang shown above would have been one from a finite number of identified, predictable solutions (the synthetic examples of Wang), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Wang does not teach that the dopant of the light-emitting layer has the structure of the instant Formula D.
However, Wang teaches that the fluorescent dopant can preferably be a borane compound {paragraph [0089]}.
Hatakeyama teaches thermally activated delayed fluorescence (TADF) materials for use in light-emitting devices {p. 2777, 1st col., 1st paragraph through p. 2778, 1st col., 1st paragraph}.
The TADF material of Hatakeyama can have the structure of the borane compound shown below {p. 2778, 1st col., 1st paragraph and Figure 2: DABNA-2}.

    PNG
    media_image2.png
    444
    728
    media_image2.png
    Greyscale

Hatakeyama teaches that the TADF light emitting dopant can achieve internal quantum efficiencies of up to 100%, in contrast to more conventional fluorescent light emitting dopants that can only achieve internal quantum efficiencies of up to 25% {p. 2777, 1st col., 1st paragraph}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Wang by using the TADF material of Hatakeyama shown above as the light-emitting dopant of the light-emitting layer, based on the teaching of Wang and Hatakeyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of DABNA-2 of Hatakeyama would have been a choice from two identified, predictable solutions taught by Hatakeyama, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a TADF material capable of up to 100% internal quantum efficiency.
Wang does not teach that the light emitting layer can comprise a 2nd host material.
Nishizeki teaches organic electroluminescence devices {paragraphs [0557]-[0566]}. Nishizeki teaches that multiple hosts can be used in a light emitting layer {paragraph [0566]}. Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Wang by including an additional host material in the light emitting layer, based on the teaching of Nishizeki. The motivation for doing so would have been to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device, as taught by Nishizeki.
Wang as modified by Hatakeyama and Nishizeki does not teach that the 2nd host material of the light emitting layer has the structure of the instant Chemical Formula B.
Inoue teaches the compound shown below as a host material for fluorescent light emitting dopants in organic light emitting devices {(paragraph [0022]: The compounds of the disclosure have the structure of formula (1).), (paragraph [0104]: The compounds of the disclosure are exemplified by Compounds 1 to 300.), (paragraphs [0105] and [0193]: Compound 5), (paragraphs [0167] to [0172]: The compounds having the structure of formula (1) of Inoue are useful as host materials.)}.

    PNG
    media_image3.png
    975
    1570
    media_image3.png
    Greyscale

Inoue teaches that the compounds of the disclosure of Inoue when used in organic light emitting devices enable devices having long emission life and excellent durability {paragraphs [0020] and [0229]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Wang by using the host material of Inoue shown above as the 2nd host material of the light-emitting layer, based on the teaching of Inoue. The modification would have been a combination of prior art elements (the organic light emitting device taught by Wang, Hatakeyama, and Nishizeki and the host material of Inoue) according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the host material of Inoue shown above would have been a choice from a finite number of identified, predictable solutions (the synthetic examples of Inoue) taught by Inoue, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a host material that when used in organic light emitting devices enable devices having long emission life and excellent durability, as taught by Inoue.

Regarding claims 16-19: Wang as modified by Hatakeyama, Nishizeki, and Inoue teaches all of the features with respect to claim 1, as outlined above.
None of claims 1 or 16-19 require a compound having the structure of the instant Formula C. Therefore, The limitations of claims 16-19 are met where a compound having the structure of Formula C is not present.

Regarding claim 22: Wang as modified by Hatakeyama, Nishizeki, and Inoue teaches all of the features with respect to claim 1, as outlined above.
Wang does not exemplify what is the doping concentration of the fluorescent light emitting dopant in the light emitting layer for a device comprising the host material of Wang shown above.
However, Wang teaches a device comprising a light emitting layer comprising a fluorescent dopant material having a concentration of 1% {paragraph [0118]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Wang as modified by Hatakeyama, Nishizeki, and Inoue by using a doping concentration of 1% for the light emitting dopant of Hatakeyama, based on the teaching of Wang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices.

Claim(s) 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0114934 A1) (hereafter “Kim”) in view of Hatakeyama et al. ("Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect" Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereafter "Hatakeyama"), Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereafter “Nishizeki”), and Inoue et al. (JP 2005-314239 A—machine translation relied upon) (hereafter “Inoue”).
Regarding claims 1-4, 10, 12-15, and 20-21: Kim discloses the compound shown below {(paragraphs [0012] and [0023]-[0025]: The compounds of the disclosure of Kim have the structure of Formula 1 of Kim.), (paragraph [0044]: The compounds of the disclosure are exemplified by compounds of Table 1.), (p. 6 and paragraph [0106]: Compound 1-8)}.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The compounds of Kim can be used as a host material for a fluorescent dopant in the light emitting layer of an organic light-emitting device {(abstract and paragraphs [0021], and [0051]: The compounds of the disclosure can act as host materials for the light emitting dopant of a light emitting layer of an organic light emitting device.), (paragraph [0059]: The light emitting material can be a fluorescent material.)}.
Kim does not disclose a specific device comprising the compound of Kim shown above as the host material of a light emitting layer of an organic light emitting device.
However, Kim teaches an organic light emitting device comprising an anode, a cathode, and a light emitting layer provided between the anode and the cathode {Fig. 1 and paragraphs [0049]-[0054]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim shown above by using it as a host material of the light-emitting layer of the organic light-emitting device of Wang described above, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound of Kim shown above would have been one from a finite number of identified, predictable solutions (the synthetic examples of Wang), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Kim does not teach that the dopant of the light-emitting layer has the structure of the instant Formula D.
However, Kim teaches that the light emitting material can generally be a fluorescent material {paragraph [0059]}.
Hatakeyama teaches thermally activated delayed fluorescence (TADF) materials for use in light-emitting devices {p. 2777, 1st col., 1st paragraph through p. 2778, 1st col., 1st paragraph}.
The TADF material of Hatakeyama can have the structure of the borane compound shown below {p. 2778, 1st col., 1st paragraph and Figure 2: DABNA-2}.

    PNG
    media_image2.png
    444
    728
    media_image2.png
    Greyscale

Hatakeyama teaches that the TADF light emitting dopant can achieve internal quantum efficiencies of up to 100%, in contrast to more conventional fluorescent light emitting dopants that can only achieve internal quantum efficiencies of up to 25% {p. 2777, 1st col., 1st paragraph}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Kim by using the TADF material of Hatakeyama shown above as the light-emitting dopant of the light-emitting layer, based on the teaching of Kim and Hatakeyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of DABNA-2 of Hatakeyama would have been a choice from two identified, predictable solutions taught by Hatakeyama, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a TADF material capable of up to 100% internal quantum efficiency.
Kim does not teach that the light emitting layer can comprise a 2nd host material.
Nishizeki teaches organic electroluminescence devices {paragraphs [0557]-[0566]}. Nishizeki teaches that multiple hosts can be used in a light emitting layer {paragraph [0566]}. Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kim by including an additional host material in the light emitting layer, based on the teaching of Nishizeki. The motivation for doing so would have been to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device, as taught by Nishizeki.
Kim as modified by Hatakeyama and Nishizeki does not teach that the 2nd host material of the light emitting layer has the structure of the instant Chemical Formula B.
Inoue teaches the compound shown below as a host material for fluorescent light emitting dopants in organic light emitting devices {(paragraph [0022]: The compounds of the disclosure have the structure of formula (1).), (paragraph [0104]: The compounds of the disclosure are exemplified by Compounds 1 to 300.), (paragraphs [0105] and [0193]: Compound 5), (paragraphs [0167] to [0172]: The compounds having the structure of formula (1) of Inoue are useful as host materials.)}.

    PNG
    media_image3.png
    975
    1570
    media_image3.png
    Greyscale

Inoue teaches that the compounds of the disclosure of Inoue when used in organic light emitting devices enable devices having long emission life and excellent durability {paragraphs [0020] and [0229]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further have modified the organic light emitting device taught by Kim by using the host material of Inoue shown above as the 2nd host material of the light-emitting layer, based on the teaching of Inoue. The modification would have been a combination of prior art elements (the organic light emitting device taught by Kim, Hatakeyama, and Nishizeki and the host material of Inoue) according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the host material of Inoue shown above would have been a choice from a finite number of identified, predictable solutions (the synthetic examples of Inoue) taught by Inoue, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a host material that when used in organic light emitting devices enable devices having long emission life and excellent durability, as taught by Inoue.

Regarding claims 5 and 7-9: Kim as modified by Hatakeyama, Nishizeki, and Inoue teaches all of the features with respect to claim 1, as outlined above.
Kim does not exemplify a compound in which each of the instant Ar1, Ar2, and Ar3 have the structure of one of the instant Chemical Formulas 21 to 24 or one of the instant Chemical Formulas 2-1 to 2-3.
However, Kim teaches that that compounds of Kim have the structure of Formula 1 of Kim, shown below {paragraphs [0012] and [0023]-[0025]: The compounds of the disclosure of Kim have the structure of Formula 1 of Kim}.

    PNG
    media_image5.png
    599
    865
    media_image5.png
    Greyscale

Where Ar, Ar1, and Ar2 can each be aryl or optionally a carbazolyl group among other options {paragraphs [0015]-[0016]}.
As shown above, Ar is 
    PNG
    media_image6.png
    246
    239
    media_image6.png
    Greyscale
, which is a substituted carbazolyl group. Thus, 
    PNG
    media_image6.png
    246
    239
    media_image6.png
    Greyscale
 is a known substituted carbazolyl group for the purposes of the disclosure of Kim. Therefore, Kim teaches that 
    PNG
    media_image6.png
    246
    239
    media_image6.png
    Greyscale
 is a known alternative to aryl groups for Ar1 and Ar2 of Kim.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim shown above by substituting each of the phenyl groups that are Ar1 and Ar2 of Kim with 
    PNG
    media_image6.png
    246
    239
    media_image6.png
    Greyscale
, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image6.png
    246
    239
    media_image6.png
    Greyscale
 would have been a choice from a finite number of identified, predictable solutions (the exemplified groups that can be Ar, Ar1, and Ar2 of Kim), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 6: Kim as modified by Hatakeyama, Nishizeki, and Inoue teaches all of the features with respect to claim 1, as outlined above.
The modified compound of Kim does not comprise the moieties having the structure of the instant Chemical Formula 2-1 that also have the structure of the instant Chemical Formula 2-4 or the instant Chemical Formula 2-5. The difference being the bonding position.
Therefore, the modified compound of Kim is a position isomer with similar compounds in which the moieties having the structure of the instant Chemical Formula 2-1 that also have the structure of the instant Chemical Formula 2-4 or the instant Chemical Formula 2-5.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the compound of Kim shown above such that the moieties having the structure of the instant Chemical Formula 2-1 in the modified compound of Kim also have the structure of the instant Chemical Formula 2-4 or the instant Chemical Formula 2-5 by having a differing bonding positions. A compound in which the moieties having the structure of the instant Chemical Formula 2-1 in the modified compound of Kim also have the structure of the instant Chemical Formula 2-4 or the instant Chemical Formula 2-5 by having a differing bonding positions would represent a position isomer of the modified compound of Kim described above. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 16-19: Kim as modified by Hatakeyama, Nishizeki, and Inoue teaches all of the features with respect to claim 1, as outlined above.
None of claims 1 or 16-19 require a compound having the structure of the instant Formula C. Therefore, The limitations of claims 16-19 are met where a compound having the structure of Formula C is not present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786